McCLENDON, J.,
dissenting in part.
hi find the evidence to be insufficient to establish that C.T. was guilty of unauthorized use of a motor vehicle. See LSA-R.S. 14:68.4(A). The state was required to prove that the child intentionally utilized the vehicle without the permission of the vehicle’s owner. A showing of mens rea or criminal intent is an essential element of the offense. See State v. Bias, 400 So.2d 650, 652-53 (La.1981). C.T. was not the vehicle’s driver and the state presented no evidence that C.T. was connected to, or knew of, its theft. Moreover, the vehicle ' did not show any apparent signs of having been tampered with or any other- indicia that it had been stolen. Further, there was no evidence of the defendant fleeing the scene nor did he make any incriminating statements as to the unauthorized use of the vehicle. There is simply no evidence which establishes that the defendant possessed the requisite guilty mind. Therefore, I must respectfully dissent in part from the majority opinion.